Citation Nr: 0117844	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  99-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fatigue, claimed as 
due to undiagnosed illness.

2.  Entitlement to service connection for joint pains, 
claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to service connected left ankle 
disorder.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for hypertension.

5.  Entitlement to a disability evaluation in excess of 10 
percent for migraine headaches, from April 1, 1997, through 
April 20, 1998.

6.  Entitlement to a disability evaluation in excess of 30 
percent for migraine headaches, subsequent to April 21, 1998.

7.  Entitlement to a disability evaluation in excess of 10 
percent for post operative left ankle fracture, from April 1, 
1997, through April 20, 1998.

8.  Entitlement to a disability evaluation in excess of 20 
percent for postoperative left ankle fracture, subsequent to 
April 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1994.  This appeal arises from an April 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Paul, Minnesota, regional office, and an October 1998 rating 
decision of the Indianapolis, Indiana, regional office.  The 
claims folder was subsequently transferred to the Jackson, 
Mississippi, regional office (the RO).

The issues of entitlement to service connection for fatigue 
and joint pains, claimed as due to undiagnosed illness, and 
for a back disorder, claimed as secondary to service 
connected left ankle disorder, will be addressed in the 
REMAND section below.





FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased evaluations.

2.  Neither the criteria for rating hypertension in effect 
prior to January 1998 nor the criteria revised effective 
January 12, 1998, are more favorable to the veteran's claim.

3.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 110 during the appeal period, 
and definite symptoms of hypertension were not demonstrated 
during the period prior to January 1998.

4.  There is no evidence during the period from April 1, 
1997, through April 20, 1998, of characteristic prostrating 
attacks of migraine headache occurring on an average once per 
month; the service medical records had referred to rather 
infrequent headaches, relatively well controlled with 
medication, and no post service records were available for 
this period.  

5.  Since April 21, 1998, the veteran's service connected 
headache disability has been manifested by characteristic 
prostrating attacks occurring on average two or three times 
per month, but the objective evidence does not establish the 
presence of sustained, very frequent, completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.

6.  There is no evidence during the period from April 1, 
1997, through April 20, 1998, of marked limitation of ankle 
motion; the service medical records had shown slight 
limitation of motion, with pain and edema, in 1985, and only 
a history of left ankle fracture noted at separation in 1994; 
and no post service records were available for this period.  

7.  Since April 21, 1998, the medical evidence has 
demonstrated significant limitation of ankle motion, which, 
when considering the functional loss due to pain, would 
properly be characterized as marked; there is no evidence of 
ankylosis of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension, since April 1997, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.104, Diagnostic Code (DC) 7101 (1996 & 2000).

2.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches, since April 1, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 
8100 (2000).

3.  The criteria for an evaluation in excess of 30 percent 
for migraine headaches, since April 21, 1998, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 
8100 (2000).

4.  The criteria for an evaluation in excess of 10 percent 
for left ankle fracture, since April 1, 1997, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 
5271 (2000).

5.  The criteria for an evaluation in excess of 20 percent 
for left ankle fracture, since April 21, 1998, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Codes 
5270, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that while the appeal was pending, the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  The Act, in 
pertinent parts, eliminated the concept of a well-grounded 
claim and imposed on VA new duty to assist and notice 
obligations.  In regard to the issues regarding the 
evaluations of the service connected migraine headaches, left 
ankle fracture, and hypertension, the Board finds that those 
issues are adequately developed for appellate review, and 
need not be remanded to the RO for initial review in light of 
the VCAA.  The duty to assist has been met in that the RO has 
secured all pertinent records of which it had notice, 
including treatment records dating back to the 1980's, and 
arranged for adequate VA examinations to evaluate the claims.  
Furthermore, in the statements of the case and supplemental 
statements of the case the RO has met the notice requirements 
of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  At the 
time of an initial rating, separate, or staged, ratings can 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hypertension

Service connection for hypertension was granted in April 
1997, and a 10 percent evaluation was assigned from April 
1997.  The veteran disagreed with that initial evaluation.

The veteran's hypertension is rated under Diagnostic Code 
7101.  Under the old Code 7101, the current 10 percent 
evaluation was appropriate where the evidence demonstrated 
hypertensive vascular disease (essential arterial 
hypertension) manifested by diastolic pressure readings 
predominantly 100 or more.  Where the evidence showed 
diastolic pressure readings predominantly 110 or more and 
definite symptoms, a 20 percent evaluation may be warranted.  
Where the evidence showed diastolic pressure readings 
predominantly 120 or more and moderately severe symptoms, a 
40 percent evaluation may be warranted.  38 C.F.R. § 4.104, 
DC 7101 (1996).

Under the current Code 7101, now titled hypertensive vascular 
disease (hypertension and isolated systolic hypertension), 
the current 10 percent evaluation is appropriate where the 
evidence shows diastolic pressure predominantly 100 or more, 
or; systolic pressure predominately 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is 
appropriate where diastolic pressure predominately 110 or 
more, or; systolic pressure predominately 200 or more is 
shown.  A 40 percent evaluation requires evidence of 
diastolic pressure predominately 120 or more.  38 C.F.R. § 
4.104, DC 7101 (2000).

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
effective January 12, 1998.  See 38 C.F.R. § 4.104 (2000).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, consideration will be given to both 
versions of the regulations to determine which version is 
most favorable to the appellant.

Upon review of the record, the Board notes that based upon 
the facts in this case, neither the pre-January 1998 nor the 
post-January 1998 rating criteria are deemed to be more 
favorable to the appellant.  Accordingly, the claim has been 
considered pursuant to both sets of rating criteria for the 
applicable time periods in an effort to ensure due process.  
See VAOGCPREC 3-2000.

The following blood pressure readings were shown during the 
veteran's last year of service:  in December 1993, 138/96; in 
January 1994, 140/96 and 140/92; in February 1994, 140/110; 
in August 1994, 140/108; and on the separation examination in 
December 1994, 160/118.

Following service, these blood pressure readings were noted:  
on VA examination in June 1998, 160/95; on VA examination in 
September 1999, 168/120, 168/122, and 168/124; the next day, 
144/98; in December 1999, 146/99; on VA examination in 
February 2000, 160/103; in March 2000, 154/88 and 145/90.

The February 2000 VA described essential hypertension, 
suboptimal control.  The examiner advised adjustment of 
medicines as required, and noted that the veteran had no 
history of heart disease, and no heart disease detected 
clinically at this time.

Applying the provisions of 38 C.F.R. § 4.104, DC 7101 to the 
clinical evidence summarized above, the Board concludes that 
the criteria for a 20 percent rating under DC 7101 were not 
met under the old regulations.  Specifically, the blood 
pressure readings prior to January 1998 were not 
predominantly 110 or more; of the six readings noted, only 
two were 110 or more, and three were under 100.  Further, 
definite symptoms of hypertension, which would entitle the 
veteran to a 20 percent evaluation, were also not 
demonstrated during that period.

Similarly, a 20 percent evaluation is not warranted under the 
new regulations.  As noted above, blood pressure has been 
reported as 160/95 in June 1998; 168/120, 168/122, and 
168/124 in September 1999, with a reading of 144/98 the 
following day; 146/99 in December 1999; 160/103 in February 
2000; and 154/88 and 145/90 in March 2000.

These reading do not show diastolic pressure predominately 
110 or more, or systolic pressure predominately 200 or more.  
The Board notes that the veteran's diastolic blood pressure 
readings were noted as 120, 122, and 124 on September 16, 
1999; however, the very next day a reading of 144/98 was 
obtained.  Moreover, three readings in one day do not satisfy 
the criteria that the readings must be taken on at least 
three different days.  Thus, while there are three readings 
taken at the same time of 120 or more, these do not 
predominate during the time period in question and these 
readings were, in fact, lowered the next day.  The Board 
notes that the requirement of medication to control blood 
pressure, regardless of the diastolic readings, is factored 
into the rating schedule and warrants a minimum 10 percent 
disability rating under Diagnostic Code 7101.  An increased 
initial disability evaluation for hypertension, since April 
1997, must be denied.  See Fenderson, supra.

The Board has considered the veteran's written statements 
that his hypertension is worse than currently evaluated. 
Although his statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability. See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992). As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. The Board finds that the 
objective medical findings, which directly address the 
criteria under which the service- connected disability is 
evaluated, more probative than the subjective evidence of an 
increased disability.

Migraine Headaches

Service connection for chronic headaches was granted in April 
1997, and a 10 percent evaluation was assigned from April 1, 
1997.  The veteran disagreed with the initial evaluation, and 
an October 1998 rating decision increased the evaluation to 
30 percent disabling from April 21, 1998.  The veteran 
contends that he is entitled to a higher evaluation.

The veteran's headache disorder is rated under Diagnostic 
Code 8100.  The maximum 50 percent rating under that code is 
warranted for very frequent, completely prostrating and 
prolonged migraine attacks productive of severe economic 
inadaptability.  The 30 percent evaluation contemplates 
prostrating attacks occurring on an average once a month over 
the last several months.  The 10 percent evaluation is 
appropriate where the evidence shows characteristic 
prostrating attacks averaging one in two months over the last 
several months.  38 C.F.R. Part 4, Code 8100 (2000).

The service medical records show complaints of headaches 
beginning in November 1986.  A June 1988 treatment note 
indicated that the veteran experienced headaches 
approximately once every three months.  He had no 
neurological symptoms, and the headaches were well controlled 
with medication.  This frequency was noted in follow-up 
reports in 1989 and 1990.  In August 1994, the veteran 
reported a one day history of migraine headache, with 
photophobia and forehead pressure.  His last headache was 
noted to have been eight months earlier.  The separation 
examination in December 1994 noted that the veteran took 
Phrenilin and Fiorinal for migraine headaches on an as needed 
basis.

A VA examination was conducted in June 1998.  The veteran 
described throbbing pain behind the eyes, with photophobia 
and nausea.  The pain was triggered by loud noises and 
certain smells, such as paint.  These headaches lasted for 
several days.  This occurred about three times per month.  
The veteran reported that he was unable to function during 
the headaches.  Sleep helped to relieve the headaches, and 
Fiorinal helped relieve the pain.  The neurological 
examination was normal.  The diagnosis was migraine without 
aura.

On an August 1999 outpatient note, the veteran reported 
headaches approximately two to three times per month.  During 
these spells, he became nauseated and secluded himself.  This 
lasted approximately two to three days.  

A VA examination was conducted in September 1999.  The 
veteran reported headaches two to three times per month, 
sometimes lasting two to three days.  Nausea occasionally was 
present at the end of a headache period.  There was no 
photophobia, phonophobia, vomiting or neurological symptoms 
associated with the headaches.  Weather, noise, irritability 
and stress could trigger the headaches.  Neurological 
examination was normal.  The diagnosis was tension type 
headache disorder.  

Outpatient records show complaints of headaches in December 
1999 and March 2000.  An inherent difficulty in evaluating 
the severity of headaches is that the disabling aspect of the 
disorder is pain, which is not susceptible to objective 
measurement.  The basis of disability evaluations is the 
ability of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2000).  
Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2000).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disability and its residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (2000).

For the period from April 1, 1997, to April 20, 1998, the 
only medical evidence of record is the service medical 
records which referred to rather infrequent headaches, 
relatively well controlled with medication.  There is no 
evidence during this period of the characteristic prostrating 
attacks occurring on an average once per month which would be 
required for a 30 percent evaluation.  

Turning to the evidence since April 21, 1998, the Board has 
carefully reviewed the medical record and finds that the 
veteran is properly evaluated at the current 30 percent 
evaluation.  While the veteran has testified that he has been 
unable to function at times during his headaches, which have 
been reported as occurring approximately two to three times 
per month, his headaches are somewhat alleviated by sleep and 
medication.  Some nausea has been associated with his 
headaches, however, the veteran has not experienced vomiting 
or neurological symptoms.  

The Board finds that the veteran's headaches, since April 21, 
1998, do not involve the very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, which are required for a 50 percent 
evaluation.  38 C.F.R. Part 4, Code 8100 (2000).  

Thus, the veteran is not entitled to an evaluation in excess 
of 10 percent for migraine headaches, from April 1, 1997, to 
April 20, 1998, nor is he entitled to an evaluation in excess 
of 30 percent for migraine headaches, since April 21, 1998.  
38 C.F.R. Part 4, Code 8100 (2000); see Fenderson, supra.  
Because the weight of the evidence for and against the claim 
is not in relative equipoise, the reasonable doubt rule does 
not apply.  38 C.F.R. §§ 3.102, 4.3 (2000).




Left Ankle Fracture

Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2000).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran injured his left ankle during service in a 
vehicle accident in October 1984.  This was later shown to be 
a fractured talus.  Service connection for left ankle 
fracture was granted in April 1997, and a 10 percent 
evaluation was assigned from April 1, 1997.  The veteran 
disagreed with the initial evaluation, and an October 1998 
rating decision increased the evaluation to 20 percent 
disabling from April 21, 1998.  The veteran contends that he 
is entitled to a higher evaluation.

The veteran's left ankle disability is rated under Diagnostic 
Code 5271.  The maximum 20 percent rating under that code 
contemplates marked limitation of ankle motion.  The 10 
percent evaluation is appropriate where the evidence shows 
moderate limitation of ankle motion.  38 C.F.R. Part 4, Code 
5271 (2000).  A higher evaluation would be appropriate where 
ankylosis of the ankle was demonstrated.  38 C.F.R. Part 4, 
Code 5270 (2000).

During service in May 1985, the veteran underwent an 
exostosectomy, left ankle, with excision of loose bone 
fragments.  In June 1985, examination noted ankle ranges of 
motion of -10 degrees dorsiflexion and 40 degrees plantar 
flexion; edema and pain were present.  The separation 
examination in December 1994 noted history of left ankle 
fracture.

A VA examination was conducted in June 1998.  The veteran 
reported worsening pain in the left ankle, with radiation of 
pain up the posterior aspect of the left leg.  He also felt a 
loss of support in the ankle, but he had not experienced 
falls.  He used Naproxen and Robaxin without much 
improvement.  The veteran reported that his pain was worse 
with rain, cold, running, or walking for more than 15 
minutes.  Rest and elevation improved his symptoms.  The 
veteran reported that he wore athletic shoes.  He did have a 
cane that he used when going out for long periods, but this 
had been stolen.  The veteran was not able to be active in 
sports.  On examination, there was no swelling, redness, or 
warmth of the ankle.  The veteran had a normal gait.  There 
was no ankylosis present.  Left ankle range of motion was 
dorsiflexion to zero degrees, and plantar flexion to 30 
degrees.  X-rays showed bony spurring at the level of the 
left ankle, and soft tissue swelling around the left ankle.  
The diagnoses were status post left ankle fracture, and post-
traumatic arthritis, left ankle.  

A VA examination was conducted in September 1999.  The 
veteran reported a continuous aching pain in the left ankle, 
which he described as 3/10 in intensity.  This was made worse 
by weight-bearing.  Walking two blocks, standing for 10 
minutes, climbing two flights of stairs, or lifting or 
carrying 25 pounds or more, all worsened his ankle pain.  
Range of motion was significantly decreased, and the veteran 
noted a popping and grinding in the joint.  The veteran 
stated that he was unable to take part in sports or dancing 
due to his ankle pain.  Cold, damp weather also worsened his 
pain.  On examination, mild soft tissue swelling and bony 
deformity was noted in the medial malleolus area.  The 
veteran was able to dorsiflex his ankle no more than five 
degrees limited by mild pain.  He could plantar flex to 38 
degrees, limited by mild pain at 35 degrees.  He could invert 
to 12 degrees limited by pain at 12 degrees, and evert no 
more than eight degrees limited by pain at five degrees.  

For the period from April 1, 1997, to April 20, 1998, the 
only medical evidence of record is the service medical 
records which showed slight limitation of motion, with pain 
and edema, in 1985, and only a history of left ankle fracture 
noted at separation in 1994.  There is no evidence during 
this period of the marked limitation of ankle motion which 
would be required for a 20 percent evaluation.  

Turning to the evidence since April 21, 1998, the Board has 
carefully reviewed the medical record and finds that the 
veteran is properly evaluated at the current 20 percent 
evaluation.  The medical evidence has demonstrated 
significant limitation of ankle motion, which, when 
considering the functional loss due to pain, would properly 
be characterized as marked.  See DeLuca, supra.  There is no 
evidence of the ankylosis of the ankle that would be required 
for a higher evaluation.  38 C.F.R. Part 4, Codes 5270, 5271 
(2000).  

Thus, the veteran is not entitled to an evaluation in excess 
of 10 percent for left ankle fracture, from April 1, 1997, to 
April 20, 1998, nor is he entitled to an evaluation in excess 
of 20 percent for that disability since April 21, 1998.  See 
Fenderson, supra.  Because the weight of the evidence for and 
against the claim is not in relative equipoise, the 
reasonable doubt rule does not apply.  38 C.F.R. §§ 3.102, 
4.3 (2000).


ORDER

An initial disability evaluation in excess of 10 percent for 
hypertension is denied.

A disability evaluation in excess of 10 percent for migraine 
headaches, from April 1, 1997, through April 20, 1998, is 
denied.

A disability evaluation in excess of 30 percent for migraine 
headaches, subsequent to April 21, 1998, is denied.

A disability evaluation in excess of 10 percent for post 
operative left ankle fracture, from April 1, 1997, through 
April 20, 1998, is denied.

A disability evaluation in excess of 20 percent for post 
operative left ankle fracture, subsequent to April 21, 1998, 
is denied.


REMAND

The veteran contends that he has fatigue and joint pains 
which he believes are due to undiagnosed illness.  He also 
contends that he has a back disorder, which he claims is 
secondary to his service connected left ankle disorder.

There has been a significant change in the law during the 
pendancy of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

The record as it now stands fails to show any nexus between 
the veteran's current back disorder and his service connected 
left ankle disability.  It also fails to establish the 
presence of fatigue or joint pains as due to undiagnosed 
illness.  Thus, competent evidence indicating that the 
veteran's current back pathology is related to his service 
connected ankle disability, and that he currently has fatigue 
and joint pains as a result of an undiagnosed illness, is 
required to substantiate the veteran's claim for service 
connection.  The Board is of the opinion that the veteran 
should be given an opportunity to submit additional 
(preferably medical) evidence that his current back pathology 
is related to his service connected ankle disability, and/or 
that he currently has fatigue and joint pains as a result of 
an undiagnosed illness.  Additionally, if deemed appropriate, 
a VA examination should be conducted in order to provide an 
opinion addressing the claims at issue.

Additionally, the Board notes that the rating decision dated 
in October 1998 granted the veteran's claim for service 
connection for erectile dysfunction, as secondary to service 
connected hypertension, and assigned a noncompensable 
evaluation.  On his VA Form 9 submitted in August 1999, the 
veteran addressed this issue.  As this was received with one 
year of notice of the October 1998 rating decision, the Board 
construes the August 1999 Form 9 as a timely notice of 
disagreement with respect to the initial rating of the 
service connected erectile dysfunction.

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, 12 Vet. App. 341 (1999); Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to a compensable initial disability evaluation 
for erectile dysfunction is to be remanded to the RO for 
additional action.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
inform him that in order to substantiate 
his claims he should provide (preferably 
medical) evidence that his current back 
pathology is related to his service 
connected ankle disability, and/or that 
he currently has fatigue and joint pains 
as a result of an undiagnosed illness.  
Any assistance required in obtaining any 
identified records should be provided.

3.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection on the merits.  In 
this regard, the RO should consider 
requesting a medical examination with a 
medical opinion, where appropriate, as to 
whether any current back pathology is 
related to the veteran's service 
connected ankle disability, and whether 
he currently has fatigue and joint pains 
as a result of an undiagnosed illness.  
If a benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

4.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits a compensable initial 
disability evaluation for service 
connected erectile dysfunction.  If the 
benefit is not granted, the RO should 
issue a statement of the case addressing 
the issue and provide the appropriate law 
and regulations; the RO should, with the 
promulgation of the statement of the 
case, inform the appellant that to 
complete the appellate process he should 
complete a timely VA Form 9, Substantive 
Appeal, and forward it to the RO.

An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



